DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 9/22/2022. Claims have been 17, 24, 26, 32, 40 and 47 have been amended. Claims 1-16, 18-20, 22, 27-30, 34-39, 41-43 and 45 have been cancelled. No claims have been added. Claims 17,21,23-26,31-33,40,44 and 46-51 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 17,21,23-26,31-33,40,44 and 46-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 23, 24, 26, 31, 32, 40, 46, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 2018/0270867 (hereinafter Yi), in view of Zakrzewski US 2014/0126489 (hereinafter Zak).

Regarding claim 17, Yi teaches a method for wireless communication by a user equipment (UE) [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62], comprising: 
receiving system information indicating (SIBs) different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of mobile originated (MO) data to a base station [Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)]); 
transmitting, to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
receiving a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
transmitting, while not in a connected state, with the base station, the limited amount of MO data in response to the RAR message [Yi, ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)], but it does not explicitly teach transmitting without establishing a radio resource control (RRC) connection with the base station and wherein the MO data is encapsulated as a non-access stratum protocol data unit (NAS PDU).
However, Zak teaches in Figures 5-6 wherein the message 3 (of Fig. 5) comprises an uplink (from the UE) small packet data which is transmitted to the eNode-B (base station), without establishing a radio resource control (RRC) connection with the eNode-B, in response to the random access response (RAR) (which is shown in Fig. 5 of Zak as message 2, depicted without the establishing of an RRC connection), wherein the UE, interpreted as the mobile, originates by transmitting the small packet data (interpreted as the claimed MO data) by further inserting the small packet data into a NAS message (interpreted as the claimed “MO data is encapsulated as a NAS PDU”) as per ¶95 [See Zak, Figs. 5-6, and ¶54-57 & 95-96].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating a device and method for transmitting MO data in response to an RAR message, with the teachings of Zak, indicating that the transmitted MO data in response to an RAR message may be encapsulated by insertion into a NAS PDU/message. The resulting benefit of the combination would have been the ability to allow for the uplink data to be transmitted without a RRC connection via the control plane (c-plane) and also benefit from existing NAS encryption transmission mechanisms can be adapted for the transmission small packet data so that security functionality that is already provided for the transmission of conventional data can be re-used [Zak, ¶94-¶95].

Regarding claim 26, Yi teaches a method for wireless communication by a base station [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62, which comprises the base station eNB], comprising: 
transmitting system information (SIBs) indicating different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of mobile originated (MO) data from a user equipment (UE) [Yi, Figure 7, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure, which are requested for performing data transmissions in the uplink. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])]]
receiving, from the UE, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
transmitting a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
receiving, while not in a connected state, the limited amount of MO data in response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)], but it does not explicitly teach transmitting without establishing a radio resource control (RRC) connection with the base station and wherein the MO data is encapsulated as a non-access stratum protocol data unit (NAS PDU).
However, Zak teaches in Figures 5-6 wherein the message 3 (of Fig. 5) comprises an uplink (from the UE) small packet data which is transmitted to the eNode-B (base station), without establishing a radio resource control (RRC) connection with the eNode-B, in response to the random access response (RAR) (which is shown in Fig. 5 of Zak as message 2, depicted without the establishing of an RRC connection), wherein the UE, interpreted as the mobile, originates by transmitting the small packet data (interpreted as the claimed MO data) by further inserting the small packet data into a NAS message (interpreted as the claimed “MO data is encapsulated as a NAS PDU”) as per ¶95 [See Zak, Figs. 5-6, and ¶54-57 & 95-96].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating a device and method for transmitting MO data in response to an RAR message, with the teachings of Zak, indicating that the transmitted MO data in response to an RAR message may be encapsulated by insertion into a NAS PDU/message. The resulting benefit of the combination would have been the ability to allow for the uplink data to be transmitted without a RRC connection via the control plane (c-plane) and also benefit from existing NAS encryption transmission mechanisms can be adapted for the transmission small packet data so that security functionality that is already provided for the transmission of conventional data can be re-used [Zak, ¶94-¶95].

Regarding claim 40, Yi teaches an apparatus for wireless communication [See wireless UE of Yi, Figure 1 and UE of Figures 5-7, ¶62 (it is noted that the claims do not require a UE so any wireless apparatus of Yi may also qualify to reject the claimed apparatus)], comprising: 
A first interface configured to obtain information indicating different sets of resources allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level are received via a UE receiver) [Yi, Figure 5 (receiver ¶50), ¶62].
at least one processor (microprocessor) configured to receive system information (SIBs) indicating different sets of resources (PRACH resources) [Yi, Figure 7, S703, ¶80] for connectionless delivery of a limited amount of mobile originated (MO) data to a base station [Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and the UE operating when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])
a second interface is further configured to output (transmitter of Yi, Figure 5), for transmission to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77], wherein the first interface is further configured to obtain a random access response (RAR) message after the PRACH transmission [Yi, Figure 5 (transmitter and receiver) and Figure 7, S703 (RAR message reception) after the PRACH transmission of the RA preamble S701 via the PRACH resources. Also see Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages of Figure 7 for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and the UE operating when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])]; and 
the second interface (transmitter of Yi) is further configured to output for transmission while not in a connected state with the base station, the limited about of MO data in a response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the received random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)], but it does not explicitly teach transmitting without establishing a radio resource control (RRC) connection with the base station and wherein the MO data is encapsulated as a non-access stratum protocol data unit (NAS PDU).
However, Zak teaches in Figures 5-6 wherein the message 3 (of Fig. 5) comprises an uplink (from the UE) small packet data which is transmitted to the eNode-B (base station), while not in a connected state without establishing a radio resource control (RRC) connection with the eNode-B, in response to the random access response (RAR) (which is shown in Fig. 5 of Zak as message 2, depicted without the establishing of an RRC connection), wherein the UE, interpreted as the mobile, originates by transmitting the small packet data (interpreted as the claimed MO data) by further inserting the small packet data into a NAS message (interpreted as the claimed “MO data is encapsulated as a NAS PDU”) as per ¶95 [See Zak, Figs. 5-6, and ¶54-57 & 95-96].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating a device and method for transmitting MO data in response to an RAR message, with the teachings of Zak, indicating that the transmitted MO data in response to an RAR message may be encapsulated by insertion into a NAS PDU/message. The resulting benefit of the combination would have been the ability to allow for the uplink data to be transmitted without a RRC connection via the control plane (c-plane) and also benefit from existing NAS encryption transmission mechanisms can be adapted for the transmission small packet data so that security functionality that is already provided for the transmission of conventional data can be re-used [Zak, ¶94-¶95].

Regarding claim 23, Yi, in view of Zak teaches the method of claim 17, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of MO data [Yi, ¶72 (The random access response may include… an UL Grant...) as mentioned in claim 17 the amount of data transmitted is inherently limited by the resources available].

Regarding claims 24, 32 and 47, Yi teaches, the method of claim 17, the method of claim 26, the apparatus of claim 40 respectively, wherein the UE transmits the limited amount of MO data [Yi, Figure 7, S705 ¶40 and ¶88 and Also see Zak Fig. 5, Message 3, ¶57 (small packet data, wherein the term small suggests a limited amount of UE originated data ( for example, a few bytes”))], wherein the transmission includes a UE identifier [Yi, Fig. 7, S705, ¶87-¶88 (Temporary International Mobile Subscriber Identity ,TIMSI or TMSI for identifying the UE is included in transmission S705))], but it does not explicitly teach wherein the message is a request including the UE identifier.
However, Zak teaches wherein the UESCID (identifier for the UE) is transmitted in message 3 as part of the random access request [Zak, Fig. 5, ¶57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the exchange of messages between the UE and the network, with the teachings of Zak, indicating that the UL small packet data from the UE and UE identifier may be transmitted to the network using the random access request messages. The resulting benefit of the combination would have been the ability to reduce the signaling and time required to transmit small amounts of data from the UE to the destination via the network.

Regarding claim 31, Yi, in view of Zak teaches the method of claim 26, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used by the UE for transmitting the limited amount of MO data (See the rejection applied to claim 23 above.) [Yi, ¶72 (The random access response may include… an UL Grant...) and as mentioned in claim 26 the amount of data transmitted is inherently limited by the resources available]].

Regarding claim 46, Yi, in view of Zak teaches the apparatus of claim 40, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of MO data [See the rejection applied to claim 31. Similar rationale is hereby applied to reject claim 46].

Regarding claim 51, Yi, in view of Zak teaches the apparatus of claim 40, further comprising:
A receiver configured to receive the information indicating different sets of resources allocated to different coverage levels and to receive the RAR message; and 
a transmitter configured to transmit the PRACH using the determined set of resources and to transmit the limited amount of MO data,
wherein the apparatus is configured as a user equipment [See the rejection applied to claim 40. Similar rationale is hereby applied to reject claim 51].

Claims 21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yi,  in view of Zak as applied to claims 17 and 40 above, and further in view of Van Phan et al. US 2013/0201957 (hereinafter Van).

Regarding claim 21, Yi, in view of Zak teaches the method of claim 17, and wherein limited amount of MO data is transmitted via the UL channel [Yi, Figure 7, S705], but it does not explicitly teach wherein the transmission may be performed using the timing advance from a previous connection.
However, Van teaches wherein the data is transmitted via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection (if the MTC has communicated with a base station (shown as an eNodeB) during a previous connection/access, the channel access profile information which comprises the timing advance may be determined to still be valid and reused for communication in a subsequent connection. Thus resulting in the eNodeB allowing the MTC device 110 to transmit right away using the previous channel access profile stored at the device [Van, ¶52-¶57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of Zak indicating the ability to transmit data over a granted uplink channel with the teachings of Van, indicating that the transmission may be performed using the timing advance of a previous connection. The resulting benefit of the combination would have been the ability to reduce the amount of the time needed for the UE to reconnect to the channel in order to more quickly send uplink data from the UE [Van, ¶57].

Regarding claim 44, Yi, in view of Zak and Van teaches the apparatus of claim 40, wherein the limited amount of MO data is output for transmission via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection [See the rejection applied to claim 21. Similar rationale is hereby applied to reject claim 44].

Claims 25, 33 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Zak as applied to claims 24, 32 and 47 above, and further in view of Kwon et al. US 2014/0112308 (hereinafter Kwon).

Regarding claim 25, the combination of Yi, in view of Zak teaches the method of claim 24, wherein there is a transmission of a limited amount of mobile originated data (See Yi S705 (UE transmission in the ULSCH of the data stored in its buffer) and ¶86-¶88 and rejection of claim 24 above), wherein the limited amount of data may be sent over the network using messages does not explicitly teach wherein the contention resolution message contains the UE ID as an acknowledgement of receipt of the data.
However, Kwon teaches receiving a contention resolution message containing the UE identifier as an acknowledgement of receipt of the data [Kwon, ¶117-¶119 (the UE receives a Contention Resolution (CR) message which indicates that the base station successfully received the uplink data (serving as an acknowledgement), wherein the CR message comprises a Random Access (RA) Identifier (ID) which comprises the terminal identifier of the UE)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi and Zak, indicating that data may be sent over the network via the RRC messages, with the teachings of Kwon, indicating that the contention resolution message may be sent to the UE as a way to acknowledge that the data was received successfully. The resulting benefit of the combination would have been the ability to ensure the reliability of data transmissions over the network.

Regarding claim 33, the combination of Yi, in view of Zak and Kwon teaches the method of claim 32, further comprising transmitting a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of MO data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 33].

Regarding claim 48, the combination of Yi, in view of Zak and Kwon teaches the apparatus of claim 47, wherein the first interface is further configured to obtain a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of MO data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 48].

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yi and Zak as applied to claims 17 and 26 above, and further in view of Mukherjee US 2013/0301541 (hereinafter Mu).

Regarding claim 49, Yi, in view of Zak teaches the method of claim 17, and the transmission of the PRACH [Yi, ¶77], Yi also teaches wherein the UE may perform the a random access procedure will in idle mode, which is interpreted as “not in a connected state” however it does not explicitly teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state.
However, Mu teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state [Mu, ¶57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of Zak, indicating the ability to send the PRACH to the eNB with the teachings of Mu, indicating that the transmission of the PRACH to the eNB may be performed with the UE is in the idle mode (not connected state). The resulting benefit of the combination would have been the ability to re-establish connections with minimal signaling while also avoiding the reserving of a large portion of system resources [Mu, ¶77].

Regarding claim 50, the combination of Yi, in view of Zak and Mu teaches the method of claim 26, wherein the PRACH is received while the UE is not in a connected state [See the rejection applied to claim 49. Similar rationale is hereby applied to reject claim 50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467